DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims are drawn to computer program per se.  A computer program per se is abstract instructions.  Therefore, a computer program is not a physical thing (product) nor a process as they are not “acts” being performed.  As such, these claims are not directed to tone of the statutory categories of invention (See MPEP 2106).
It is noted that computer programs embodied on a non-transitory computer readable medium or other structure, which would permit the functionality of the program to be realized, would be directed to a product and be within a statutory category of invention, so long as the computer readable medium is not disclosed as nonstatutory subject matter per se (i.e. signals or carrier waves).
A claimed invention must fall within one of the four eligible categories of invention, i.e., process, machine, manufacture, or composition of matter, as these categories have been interpreted by the courts. See MPEP 2104.


Claim 10 is rejected under 35 U.S.C. 101, as being directed to non-statutory subject matter, because it recites both an apparatus (see inter alia a sensor mechanism, sensor output calculation part, etc.) and a process (see inter alia recorded a program for).  Therefore, claim 11 is rejected under 35 U.S.C. 101 since the claim is directed to neither a “process” nor a “machine” but rather embraces or overlaps two different statutory classes of inventions set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only.

Allowable Subject Matter
Claim 1-9 and 11 are allowed.
Regarding claim 1 and dependents thereof, the prior art does not teach, “a coefficient calculation unit that calculates a post-correction flow rate characteristic function g(x) based on function correction values n that are decided in accordance with the flow rate values y output from the flow rate sensor whose sensitivity has been corrected using the sensitivity correction value function m(x), and on a standard flow rate characteristic function f(x); and a function modification unit that stores either the post-correction flow rate characteristic function g(x) calculated by the function calculation unit or a final flow rate characteristic function h(x) that is based on this post-correction flow rate characteristic function g(x) in the function storage unit as a flow rate characteristic function.” US 20170167912 (herein Okano) and US 20020198668 (herein Lull) both teach an equivalent sensor mechanism with a function storage part, flow rate calculation, and sensitivity setting but is silent regarding the claimed post-correction flow rate characteristic function. US 20140190270 (herein Suzuki) also teaches relevant art, including equivalent functions that correspond to sensitivity correction value function, standard flow rate characteristic function, and  post-correction follow rate characteristic function as shown in Fig. 5 (1st coordinate map, 2nd coordinate map, and correction map) but the post-correction function of the present invention differs from that of Suzuki.
Claim 11 is the method that uses the device of claim 1 and includes similar limitations regarding the post-correction function and is allowable for the same reasons.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852